By the Court,
Paihe, J.
Tbis case was tried before tbe judge at chambers by a stipulation that it might be so tried, and tbe finding filed, judgment entered and exceptions taken in tbe same manner and with tbe same effect as though tbe trial bad been before tbe court without a jury. Tbe question is now raised in tbe appellant’s brief, whether tbis practice can be sustained, though no motion has been, made or exception taken which presents it directly to tbe court. Still, perhaps if tbe objection is good, it goes to tbe jurisdiction of tbis court, as involving tbe question whether there is really any judgment from which tbe appeal could be taken. And if we should be of tbe opinion that there was not, it might be our duty to dismiss tbe appeal. But we aré satisfied that tbe objection is not valid, but that a judgment entered in pursuance of such a stipulation, by parties to a suit actually pending in court, is to be regarded as though it had been actually entered on a trial before the court. The objection coming from one of the parties to such a stipulation, is certainly entitled to no favor. And nothing less than the absolute invalidity of the proceeding should furnish it any sanction. But there seems to be no valid reason why such a practice should not be pursued. It is not an attempt to confer jurisdiction by consent, upon a tribunal that has it not, but is simply the regulation of the mode of trial, by the parties, for their own convenience, and of the manner of enter*22ing tbe judgment in a court wbicb bas jurisdiction both of the parties and tbe subject matter. See WalJcer ads. Bogan, 1 "Wis., 623, et seq., as to the effect of such a stipulation.
The only remaining questions are merely of fact, dejcend-ing on the weight of the evidence. We do not deem it necessary to comment on it in detail, and shall do no more than to say that, in our opinion, the weight of evidence is decidedly in favor of the finding of the judge'below.
The judgment is affirmed, with costs.